[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#123)
The court adopts the reasoning of Judge Hammer as set forth in Hull v. Cumberland Farms Food Stores, Inc., 35 Conn. Sup. 283
(1979), and his conclusion (p. 286) as follows:
"Although the facts giving rise to the duty CT Page 4933 owed to the plaintiffs are the same, each spouse has an entirely different cause of action and the assertion of one spouse's right within the statutory period of limitations does not excuse the failure to assert the other's separate and independent right."
The objection to the defendant's motion for partial summary judgment is overruled.
GAFFNEY, J.